Title: To George Washington from Colonel James Wood, 27 September 1778
From: Wood, James
To: Washington, George


          
            Sir
            Camp Opposite West Point 27th Sept. 1778.
          
          Since I received your Excellency’s Instructions, I have Obtained an Extract from the Act of Assembly of Virginia, allowing an Additional Bounty; which I do myself the Honor of Inclosing; it Came in a Letter from Colo. Lyne who is now a member of the House.
          I have put the money which I received from the Pay master Genl into the Hands of five Officers of the Brigade, who I think the most likely to Answer the Purpose Intended, but am not so happy as to Give your Excellency any favorable Accounts of their Success; the Idea of receiving large Premiums as Substitutes Seem Generally to Prevail; some of them Seem Inclinable to enter into the Cavalry, but I am very Apt to Believe it will be Impossible to engage many of them in the Infantry. I am with the Greatest respect Sir Yr Very Obt Servt
          
            James Wood.
          
        